Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     Jun 12 2014, 10:24 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT, PRO SE:                                  ATTORNEYS FOR APPELLEE:

VANCE GENE BRIDGEMON                                GREGORY F. ZOELLER
Westville, Indiana                                  Attorney General of Indiana

                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

VANCE GENE BRIDGEMON,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 46A04-1310-CR-552
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE LAPORTE SUPERIOR COURT
                        The Honorable Richard R. Stalbrink, Jr., Judge
                              Cause No. 46D02-1004-FB-19


                                          June 12, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                    STATEMENT OF THE CASE

          Vance Bridgemon (“Bridgemon”), pro se, appeals the trial court’s denial of his

Indiana Trial Rule 60(B) motion for relief from his robbery convictions.

          We affirm.

                                                  ISSUE

          Whether the trial court erred in denying Bridgemon’s motion seeking relief
          under Trial Rule 60(B).

                                                  FACTS

          The facts of Bridgemon’s crimes and some of the procedural history were set forth

in the opinion from his appeal denying post-conviction relief:

          The facts that follow are gleaned from the scant and incomplete record with
          which Bridgemon has provided us. The instant case arises from two
          separate robberies. On January 14, 2006, Bridgemon and Ronald Felder
          robbed a business located on North State Road 39 in LaPorte County,
          Indiana. Bridgemon entered the business with a BB gun and robbed the
          store of cash and cigarettes. Ten days later, after the two talked about
          “making money or getting money”, Bridgemon dropped Felder off at a
          similar business across the highway from the previous robbery. Felder
          promptly went inside and robbed the business while armed with a BB gun.
          When Felder ran out of the store with the BB gun and entered the car, he
          advised Bridgemon that “he had the money.” Bridgemon drove them away
          in an effort to avoid their apprehension by the police. Bridgemon was
          subsequently charged under two separate cause numbers, 46D01–0601–
          FB–014 (Cause 014) for the latter incident and 46D01–0605–FB–088
          (Cause 088) for the former.[1]

          On July 20, 2006, Bridgemon pleaded guilty, pursuant to a plea agreement,
          to two counts of class B felony robbery while armed with a deadly weapon.
          Bridgemon, a seasoned criminal defendant, represented himself at the
          guilty plea hearing, as well as in all proceedings since. At the beginning of
          the hearing, Bridgemon stated that he accepted the plea agreement with
          “some objections” that he wished to argue at the sentencing hearing. The
1
    The State also alleged that Bridgemon was an habitual offender.

                                                      2
       trial court went to great lengths to inquire into Bridgemon’s objections and
       to make sure Bridgemon was not attempting to maintain his innocence
       while at the same time pleading guilty. In response to the court’s inquiries,
       Bridgemon indicated that he wanted to raise his alleged lack of discovery
       with respect to Cause 088 at sentencing “in a mitigating fashion.” When
       questioned further by the court, Bridgemon emphasized, “[that he] didn’t
       say [he] didn’t do it.” Bridgemon unambiguously indicated on multiple
       occasions during the hearing that he understood that by pleading guilty he
       was admitting that he committed both offenses.

       Later during the hearing Bridgemon attempted to quibble with the
       allegation that a deadly weapon was used, noting that it was only a BB gun.
       Bridgemon, however, abandoned his protest when the court informed him
       of well-established law to the contrary. See, e.g., Davis v. State, 835
N.E.2d 1102, 1112 (Ind. Ct. App. 2005) (“[a]lthough not firearms, pellet or
       BB guns can be considered deadly weapons”), trans. denied. Bridgemon
       then reaffirmed that he was admitting the material facts in the charging
       informations.
                                            *****
       On August 22, 2006, Bridgemon filed a motion to withdraw his guilty plea.
       Bridgemon, however, withdrew that motion at his sentencing hearing on
       August 24 and reasserted his desire to plead guilty. The trial court accepted
       the guilty plea at the sentencing hearing and subsequently sentenced
       Bridgemon to consecutive terms of twelve years in prison on each
       conviction.

       Sometime thereafter, Bridgemon filed the instant petition for post-
       conviction relief (the PCR petition), which apparently alleged multiple
       grounds for relief. An evidentiary hearing on the PCR petition was held on
       September 10, 2008, at which he abandoned all issues other than those
       related to his guilty plea. The post-conviction court denied Bridgemon’s
       request for relief on October 8, 2008.

Bridgemon v. State, 46A03-0811-PC-533, slip op. at 1 (Ind. Ct. App. Sept. 2, 2009)

(internal footnote and citations to the record omitted). In that opinion, we affirmed the

post-conviction court’s denial of Bridgemon’s petition for relief. Id.




                                             3
          Three years later, on September 20, 2013, Bridgemon filed a “Verified Motion to

Correct Error” pursuant to Trial Rule 60(B)(2), (3), and (6). (App. 66-69).2 Bridgemon

essentially claimed that the State induced him into pleading guilty with an illusory threat,

the habitual offender enhancement.              The trial court denied Bridgemon’s motion on

October 7, 2013. Bridgemon now appeals.

                                               DECISION

          Bridgemon contends that the trial court abused its discretion in denying his Trial

Rule 60(B) motion. The burden is on the movant to establish grounds for T.R. 60(B)

relief. In re Paternity of P.S.S., 934 N.E.2d 737, 740 (Ind. 2010). A T.R. 60(B) motion

“addresses only the procedural, equitable grounds justifying relief from the legal finality

of a final judgment, not the legal merits of a judgment.” Mid-West Fed. Sav. Bank v.

Epperson, 579 N.E.2d 124, 129 (Ind. Ct. App. 1991). We review a trial court’s decision

on a T.R. 60(B) motion for an abuse of discretion. P.S.S., 934 N.E.2d at 740-741.

          Bridgemon argues that his plea was illusory because the State could not legally

support the habitual offender allegation. However, we need not reach the merits of

Bridgemon’s motion because our Indiana Supreme Court has clearly stated that T.R.

60(B) is not the appropriate vehicle for Bridgemon’s challenge.

          In Van Meter v. State, 650 N.E.2d 1138 (Ind. 1995), our Supreme Court stated the

following:

          Generally, our Trial Rules govern procedure and practice in civil cases
          only. We established the special procedures set out in the Indiana Post-
          Conviction Rules to facilitate review of criminal convictions and sentences.

2
    Bridgemon mistakenly entitled his motion “Verified Motion to Correct Error.”
                                                     4
          Criminal defendants may not circumvent these procedures by seeking
          remedies under the civil law. As our Post-Conviction Rule 1 says: “Except
          as otherwise provided by this rule, it comprehends and takes the place of all
          other common law, statutory, or other remedies heretofore available for
          challenging the validity of the conviction or sentence and it shall be used
          exclusively in place of them.”

Id. (internal citation omitted). This principle remains valid even in light of Indiana

Criminal Rule 21’s amendment in 1997. See In re WTHR-TV, 693 N.E.2d 1, 5 n. 3 (Ind.

1998). Indeed, the Trial Rules now apply “to all criminal proceedings so far as they are

not in conflict with any specific rule adopted by this court for the conduct of criminal

proceedings.” Crim. R. 21. (emphasis added).

          Here, we view Bridgemon’s motion as an attempt to circumvent the fact that he

did not raise his current issue in his previously denied petition for post-conviction relief.

He cannot avoid possible waiver of his claim under Ind. Post-Conviction Rule 1(8) by

seeking relief under T.R. 60(B).3 Accordingly, we affirm the trial court’s denial of

Bridgemon’s motion.

          Affirmed.

FRIEDLANDER, J., and MATHIAS, J., concur.




3
    Indiana Post-Conviction Rule 1(8) provides as follows:

           All grounds for relief available to a petitioner under this rule must be raised in his
           original petition. Any ground finally adjudicated on the merits or not so raised and
           knowingly, voluntarily and intelligently waived in the proceeding that resulted in the
           conviction or sentence, or in any other proceeding the petitioner has taken to secure
           relief, may not be the basis for a subsequent petition, unless the court finds a ground for
           relief asserted which for sufficient reason was not asserted or was inadequately raised in
           the original petition.
                                                       5